COURT OF APPEALS
                                  EIGHTH DISTRICT OF TEXAS
                                       EL PASO, TEXAS


                                                  §
  BILAL MUHAMMAD,                                                  No. 08-21-00134-CR
                                                  §
  Appellant,                                                         Appeal from the
                                                  §
  v.                                                                168th District Court
                                                  §
  THE STATE OF TEXAS,                                            of El Paso County, Texas
                                                  §
  Appellee.                                                           (20160D01015)
                                                  §

                                        JUDGMENT

       The Court has considered this cause on the record and concludes the appeal should be

dismissed for want of jurisdiction, in accordance with the opinion of this Court. We therefore

dismiss the appeal for want of jurisdiction. This decision shall be certified below for observance.

       IT IS SO ORDERED THIS 27TH OF OCTOBER, 2021.


                                              YVONNE T. RODRIGUEZ, Chief Justice

Before Rodriguez, C.J., Palafox, and Alley, JJ.